DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 2/17/2022 is acknowledged.

Request for Interview
The Examiner made multiple attempts to resolve issues with Applicant telephonically, as indicated in the Interview summaries from 1/14/2022, 2/17/2022, and the one initiated on 3/3/2021 in the related patent application 16/502,189, and on 1/26/2021, 2/17/2022, and the one initiated on 3/3/2022 in the instant patent application.  Applicant’s representative Nicole M. Tepe, while agreeing that Applicant’s response did have issues, did not, however, follow through on the proposal that Applicant file a supplemental response in the instant application and in the related application 16/502,189, or else call the Examiner back to indicate that the Examiner can go ahead and examine the application on the response as filed.  The Examiner made sure that no response has been filed by leaving a message with Applicant again on 3/3/2022.
The interview summary from 1/26/2022 is reproduced for the record:

    PNG
    media_image1.png
    175
    655
    media_image1.png
    Greyscale

The interview summary from 1/14/2022 in the related ‘189 application, and referred to above, is also reproduced for the record:

    PNG
    media_image2.png
    363
    661
    media_image2.png
    Greyscale


Double Patenting

Applicant has requested that the rejection be held in abeyance until the indication of allowable subject matter.

Claim Rejections - 35 USC §112

Applicant’s arguments were carefully considered, and addressed below in the body of an amended rejection.

Claim Rejections - 35 USC §103

Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  In response, first of all, the claimed % (w/w) was addressed.  Second of all, that it is isolated, i.e. plant derived, does not change the analysis.  The art of record teaches that the cannabinoid can be isolated, to include from plants.  
“Changoer further discloses:  “A topical composition for dermal application comprising: hemp oil containing cannabigerol at about 3 to 24 by weight percent and cannabidiol at about 1 to 10 by weight percent; at least one anti-oxidant selected from the group consisting of . . . quercetins. . . at least one anti-inflammatory agent . . . at least one emulsifier; suitable cosmetic additives and carriers; and de-ionized water.”  
Changoer further discloses that cannabinoids are also available in synthetic form, with the synthetic compound usually coming isolated without other canninoids mixed in.  ([0009)].”
The Examiner also already discussed this issue in its previous response, which provides in relevant part:


“In response, paragraphs [0028] and [0029] referred to by Applicant have been reproduced for the record.1

    PNG
    media_image3.png
    114
    638
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    511
    637
    media_image4.png
    Greyscale

(emphasis added).

    PNG
    media_image5.png
    315
    649
    media_image5.png
    Greyscale

As can be seen from the section of [0028] with emphasis above, Applicant’s own definition of the cannabinoids according to the invention includes cannabinoids derived from hemp oil.  Thus, Applicant’s own specification shows that the hemp oil of Changoer is within Applicant’s own definition of cannabinoids.
Per Applicant’s own specification, cannabidiol of the present invention is provided as a natural constituent of hemp oil ([0030]).  “[0030] Cannabidiol can be obtained by cold-pressing industrial hemp with trace amounts of THC. Cannabidiol in this present invention is provided as a natural constituent of hemp oil.”  Examples 1 and 2 of Applicant’s specification describe compositions with CBD only.  Paragraph [0029] clearly states that the composition can include any number of cannabinoids in various concentrations.  All of this is clearly indicative that Applicant’s claim language “[a] composition comprising an isolated cannabidiol, cannabidiol isomer, cannibidiol analog, and combinations thereof” describes a composition comprising a cannabinoid, including one derived from hemp oil. 
Further, as to Wurzer, it is neither a reference in the rejection, nor has Applicant cited it in an IDS.  In fact, Applicant has not filed any IDS.  Moreover, Applicant has argued a claim limitation, which is not even in the claims, as the isolated compound of Wurzer presumably refers to 100% (w/w) of the compound.  Yet, Applicant has also used the language “isolated”, which appears to means from a plant source, but argued amounts of the claimed compound in a composition, which are much lower.  There are 112(a) and 112(b) issues, which have been outlined below.
Claims 1, 4, 8-10 and 19 are pending, and have been examined herewith.	

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-13 and 21 of copending Application No. 16/502,189 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8-10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:

    PNG
    media_image6.png
    159
    600
    media_image6.png
    Greyscale

Claim 19, which is dependent on claim 1, recites:

    PNG
    media_image7.png
    79
    609
    media_image7.png
    Greyscale

Claim 19 is vague and ambiguous, because it is unclear how each of three different compounds- cannabidiol, cannabidiol isomer and cannabidiol analog- be “about 50% (w/v) to about 100 % (w/v) of the total cannabinoid in the composition”.  First of all, there is no antecedent basis for “total cannabinoids” in claim 1, and Applicant has now further removed the limitation of “combinations thereof”, which also additionally eliminates a possibility that “total cannabinoid” could somehow be interpreted as “combinations thereof”.  Further, why are there two different designations of the measuring units, and how are they different, i.e. “% (w/w)” in the first part of the claim, and then “% (w/v)”, i.e. what is the significance of changing “w” to “v”?  
In the interest of compact prosecution, the Examiner previously interpreted claim 19 as directed to:
19. The composition of claim 1, wherein either of the cannabidiol, cannabidiol isomer, or cannabidiol analog are about 50 (w/w) to about 100  (w/w) of the combination of the cannabidiol, cannabidiol isomer, and/or cannabidiol analog in the composition.
Applicant did not, however, accept the Examiner’s proposal, but also made claim amendments, which do not overcome the above issues.  Applicant has argued in its response from 12/01/2021 that:

    PNG
    media_image8.png
    279
    624
    media_image8.png
    Greyscale

The Examiner notes, however, that if Applicant alleges that it is not claiming combinations of cannabinoids, and claiming instead individual cannabinoids, then why did Applicant delete “each of” from the claims, and how is an individual cannabinoid also somehow “total cannabinoids” if not in combination?  Also, how could have Applicant consistently argued that the claims are meant to encompass “isolated” cannabinoids (again, not individual, but plural), when “isolated” only became a claim amendment with the most recent claim set?  Also, what does the purity have anything at all to do with the number- i.e. “isolated” is not the same as 100% pure?  The word “isolated” has only a single occurrence in Applicant’s specification, and it states: “In some embodiments, cannabidiol isolated from such plants or made synthetically may be formulated with an oil such as, for example, olive oil, grapeseed oil, tea tree oil, almond oil, avocado oil, sesame oil, evening primrose oil, sunflower oil, kukui nut oil, jojoba oil, walnut oil, peanut oil, pecan oil, macadamia nut oil, coconut oil, and the like and combinations thereof.” ([0041] of the application as published, [0036] of the application as filed). Further, even Applicant itself argued that “high purity cannabinoids are toxic”, citing Wurzer, in its response to the 35 USC 103 rejection. (Response at 7).
There is also a further issue with the interpretation of the word “isolated”, as indicated in the 112(a) rejection below.

Claim Rejections - 35 USC § 112
(new)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8-10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as amended, recites “an isolated cannabidiol, cannabidiol isomer, or cannabidiol analog”.  This introduces new matter into the claim, because the only support from the specification is for an isolated cannabidiol, but not for an isolated cannabidiol isomer, or cannabidiol analog. The word “isolated” has only a single occurrence in Applicant’s specification, and it states: “Oils include cannabidiol oil and various plant derived oils containing cannabidiol, such as, hempseed oil, Echinacea purpurea, Echinacea angustifolia, Acmella oleracea, Helichrysum umbraculigerum, Radula marginata, and the like. In some embodiments, cannabidiol isolated from such plants or made synthetically may be formulated with an oil such as, for example, olive oil, grapeseed oil, tea tree oil, almond oil, avocado oil, sesame oil, evening primrose oil, sunflower oil, kukui nut oil, jojoba oil, walnut oil, peanut oil, pecan oil, macadamia nut oil, coconut oil, and the like and combinations thereof.” ([0041] of the application as published, [0036] of the application as filed).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0116998 A1 to Sinai et al. (“Sinai”), and further in view of US 2016/0235661 A1 to Changoer et al. (“Changoer”).
Claim interpretation
The Examiner incorporates by reference and repeats her interpretation of Applicant’s claims from the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections above.
Rejection
Sinai discloses a composition comprising a therapeutically effective amount of Cannabidiol (CBD) or a derivative thereof, for use in relieving a subject suffering from fibromyalgia syndrome symptoms, wherein the concentration of said CBD is in the range of about 2% to about 85%. (claim 88 and 89).  The composition is administered in a manner selected from the group consisting of: intranasal, transdermal, topical, intravenous, oral, and any combination thereof, in combination with at least one therapeutic agent selected from the group comprising of quercetin (Applicant’s claimed bioenhancer), gabapentin, paracetamol, tramadol, codeine (further analgesic agents, according to Applicant’s claims 11 and 12). (claim 92).  The composition additionally comprises at least one carrier or excipient selected from the group consisting of diluents, antiadherents, binders, coatings, disintegrants, surfactants, dissolving agents, solubilising agents in a dosage form selected from topical, cream, gel, etc. (claim 94).  
Sinai does not explicitly disclose the concentration of quercetin, per Applicant’s claim 1.  However, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize the dose of quercetin based on the disclosure of Sinai alone, and/or further in view of Changoer (discussed below).  Motivation to do so is found in Sinai, which discloses that quercetin is an additional therapeutic agent, and further provides that the combination with such a therapeutic agent provides a synergistic effect. ([0033-34]).  Further motivation to do so is further found in Changoer, which explicitly discloses a topical composition comprising cannabinoids with a further anti-oxidant, such as quercetin.
Changoer teaches a cosmetic composition for topical application comprising hemp oil or cannabis oil containing about 1-10% of cannabidiol (CBD), 3-24% of cannabigerol (CBG) which is cannabinoids analogue, at least one anti-oxidant, at least one antiseptics including anti-microbial agent, anti-inflammatory agent, preservative, at least one emulsifier, suitable cosmetic additives and carriers, and de-ionized water.  The composition is said to be used as acne treatment cream or tonic, or anti-rash cream and its administration, and the anti-aging cream can be applied to skin to reduce signs of aging including sagging skin, discoloration, dryness, and crow’s feet (=fine lines and wrinkles). 
Changoer further discloses: “A topical composition for dermal application comprising: hemp oil containing cannabigerol at about 3 to 24 by weight percent and cannabidiol at about 1 to 10 by weight percent; at least one anti-oxidant selected from the group consisting of . . . quercetins. . . at least one anti-inflammatory agent . . . at least one emulsifier; suitable cosmetic additives and carriers; and de-ionized water.”  
Changoer further discloses that cannabinoids are also available in synthetic form, with the synthetic compound usually coming isolated without other canninoids mixed in.  ([0009)]. 
The word “isolated” has only a single occurrence in Applicant’s specification, and it states: “Oils include cannabidiol oil and various plant derived oils containing cannabidiol, such as, hempseed oil, Echinacea purpurea, Echinacea angustifolia, Acmella oleracea, Helichrysum umbraculigerum, Radula marginata, and the like. In some embodiments, cannabidiol isolated from such plants or made synthetically may be formulated with an oil such as, for example, olive oil, grapeseed oil, tea tree oil, almond oil, avocado oil, sesame oil, evening primrose oil, sunflower oil, kukui nut oil, jojoba oil, walnut oil, peanut oil, pecan oil, macadamia nut oil, coconut oil, and the like and combinations thereof.” ([0041] of the application as published, [0036] of the application as filed).  
Per Applicant’s own specification, cannabidiol of the present invention is provided as a natural constituent of hemp oil ([0030]).  “[0030] Cannabidiol can be obtained by cold-pressing industrial hemp with trace amounts of THC. Cannabidiol in this present invention is provided as a natural constituent of hemp oil.”  Examples 1 and 2 of Applicant’s specification describe compositions with CBD only.  Paragraph [0029] clearly states that the composition can include any number of cannabinoids in various concentrations.  
All of this is clearly indicative that Applicant’s claim language “[a] composition comprising an isolated cannabidiol, cannabidiol isomer, cannibidiol analog, and combinations thereof” describes a composition comprising a cannabinoid, including one derived from hemp oil. Thus, as hemp oil from hemp comprises cannabidiol, this is encompassed within Applicant’s claim term “isolated cannabidiol”.


Sinai further does not disclose the amount of the additional therapeutic agent.
However, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize the amount of additional therapeutic agent, based on the disclosure of Sinai alone, and/ or further in view of Changoer.  The skilled artisan would have been motivated to do so, because both references discloses combinations with additional therapeutic agents, and because for each agent and specific condition being treated it is always a primary consideration to administer it within optimal therapeutic doses for this agent and condition. Therefore, it is not inventive to discover such amounts by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP §2144.05(11).

Other relevant art

The Examiner also restates for the record the following cumulative prior art:
-US 20150359755- para [0047-53], [0071]


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627                                                                                                                                                                                             


    
        
            
    

    
        1 It is noted that there is a mismatch in the numbers of paragraphs from the specification as filed, and the specification as printed.  Applicant has used numbers corresponding to the specification as filed.  To keep it consistent, the Examiner has kept Applicant’s numbering system as well.